    Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 1 of 14 PageID #:576




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SONIA H.,1                                  )
                                            )   No. 19 CV 2956
                          Plaintiff,        )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
ANDREW M. SAUL, Commissioner of             )
Social Security,                            )
                                            )   April 15, 2021
                          Defendant.        )

                   MEMORANDUM OPINION AND ORDER

      Sonia H. seeks supplemental security income (“SSI”) based on her claim that

she is disabled by a combination of depression, anxiety, post-traumatic stress

disorder (“PTSD”), and obsessive-compulsive disorder (“OCD”).       In this lawsuit

Sonia seeks judicial review of the Commissioner of Social Security’s decision

denying her SSI application. See 42 U.S.C. § 405(g). Before the court are the

parties’ cross-motions for summary judgment. For the following reasons, Sonia’s

motion is granted, the Commissioner’s is denied, and the case is remanded for

further proceedings:

                               Procedural History

      Sonia applied for SSI in November 2014, claiming that she became disabled

on June 1, 2014, when she was 45 years old. (Administrative Record (“A.R.”) 166.)

After her SSI application was denied initially and upon reconsideration, (id. at 71,


1  Pursuant to Internal Operating Procedure 22, the court will use only the
claimant’s first name and last initial throughout this opinion to protect her privacy
to the extent possible.
   Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 2 of 14 PageID #:577




93), Sonia sought and received a hearing before an administrative law judge

(“ALJ”). Sonia appeared and testified at the administrative hearing, along with a

friend who submitted testimony in support of her claim and a vocational expert

(“VE”). (Id. at 32-57.) Following the hearing, the ALJ issued a decision concluding

that Sonia is not disabled. (Id. at 17-26.) The Appeals Council denied Sonia’s

request for review, (id. at 1-3), making the ALJ’s decision the final decision of the

Commissioner, see Prater v. Saul, 947 F.3d 479, 481 (7th Cir. 2020). Sonia then

filed this lawsuit seeking judicial review of the Commissioner’s decision, and the

parties consented to this court’s jurisdiction. (R. 7); see 28 U.S.C. § 636(c).

                                 The ALJ’s Decision

      The ALJ applied the standard five-step sequence in assessing Sonia’s SSI

claim. See 20 C.F.R. § 416.920(a). At step one the ALJ found that Sonia has not

engaged in substantial gainful activity since her application date, and at step two

the ALJ determined that she has severe impairments including back disorder,

major depressive disorder, panic disorder, opiate dependence disorder, personality

disorder, and PTSD. (A.R. 19.)

      At step three the ALJ applied the paragraph B criteria to determine whether

Sonia’s mental health impairments are of listings-level severity.          She assigned

Sonia moderate limitations in social interactions, noting on the one hand that she

maintained relationships with family and friends, but on the other that she had

alleged significant social anxiety and self-isolation and examining clinicians had

noted her behavior to be “somewhat bizarre.”            (Id. at 20.)    With respect to




                                            2
    Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 3 of 14 PageID #:578




concentration, persistence, or pace (“CPP”), the ALJ assigned mild limitations,

noting that although Sonia states that she can pay attention for only a few minutes

and struggles to finish her tasks, the fact that she spends time reading, watching

television, and caring for her grandchildren supports a greater ability to concentrate

than Sonia describes. (Id.) After concluding that Sonia does not have two marked

or one extreme limitation in the paragraph B criteria, the ALJ determined that

Sonia’s mental health impairments do not meet or functionally equal any listing.

(Id.)

        Before turning to steps four and five, the ALJ determined that Sonia has the

residual functional capacity (“RFC”) to perform light work “except with only

occasional ability to work with others without being distracted and only occasional

interaction with the public.” (Id. at 21.) In explaining this determination, the ALJ

acknowledged the evidence that Sonia experiences panic attacks, self-isolates in her

room, struggles with compulsions to clean incessantly, and has difficulty leaving her

home because of her fear of germs. But the ALJ found that Sonia’s description of

the severity of her symptoms was less than credible based on her sparse treatment

record and her daily activities, which include reading and watching television,

caring for her two grandchildren, and seeking to become a paid caregiver for her

aunt. (Id. at 23.)

        The ALJ further noted that she had given only “little weight” to the opinions

of an examining psychologist, Dr. Catherine Kieffer, and an examining psychiatrist,

Dr. John Franklin. Dr. Kieffer opined after examining Sonia that she demonstrated




                                          3
    Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 4 of 14 PageID #:579




diminished cognitive functioning and was suffering from major depressive disorder

with psychotic features, panic disorder, opiate dependence in early remission, and

personality disorder.    (Id. at 22.)   Dr. Kieffer further opined that Sonia has

markedly poor attention and concentration and an impaired capacity for

calculations, conceptual reasoning, and social judgment. The ALJ explained that

she gave Dr. Kieffer’s opinion little weight because Dr. Kieffer did not provide a

vocational opinion, leading the ALJ to conclude that her “assessment is unclear

regarding the claimant’s ability to perform basic, work-related tasks.” (Id. at 23.)

The ALJ also noted that the overall record indicates a greater ability to concentrate

than Dr. Kieffer’s assessment suggests because Sonia watches television, reads, and

cares for others, and because she told her primary care physician that medications

help her focus. (Id. at 23-24.)

      Consulting psychiatrist Dr. Franklin examined Sonia and concluded that she

suffers from OCD, PTSD, major depression, and heroin use disorder in remission.

(Id. at 23.) The ALJ noted that Dr. Franklin assigned Sonia “marked to extreme

limitations in all areas related to mental work functions.”2 (Id. at 24.) The ALJ

also gave Dr. Franklin’s opinion little weight because she concluded that the

limitations he assigned to her are inconsistent with what the ALJ believed to be

Sonia’s conservative treatment and daily activities.    (Id.)   The ALJ discounted




2 Dr. Franklin in fact opined that Sonia has “extreme limitations” in understanding
and carrying out complex instructions, interacting with co-workers, supervisors, or
the public, and responding to changes in the work environment. (A.R. 409-10.)

                                          4
   Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 5 of 14 PageID #:580




Dr. Franklin’s opinions because he examined Sonia only once, and because he

reviewed only a subset of her medical records. (Id.)

      By contrast the ALJ gave “great weight” to the opinions of two agency

consulting psychologists, Drs. Howard Tin and Richard Hamersma, who opined that

Sonia can perform unskilled work requiring no interaction with the general public.

(Id. at 23.) The ALJ did not address both consulting psychologists’ opinions that

Sonia has moderate limitations in CPP. Instead, the ALJ explained that she gave

the consulting psychologists’ opinions great weight because their opinions were

consistent with the record, which she found shows that Sonia functions “generally

well on a daily basis.”       (Id.)   She also noted that mental status examinations

revealed that Sonia has sufficient memory to perform simple tasks and that her

relationships with family and friends demonstrate she can interact appropriately

with familiar people. (Id.)

      At step four the ALJ determined that Sonia does not have any past relevant

work to which she could return, but at step five she concluded there are three types

of jobs that exist in significant numbers in the national economy that Sonia could

perform: hand packer, housekeeping cleaner, and mailroom clerk. (Id. at 25-26.)

Accordingly, the ALJ concluded that Sonia is not disabled. (Id. at 26.)

                                          Analysis

      In moving for summary judgment Sonia asserts that the ALJ’s decision

should be reversed because the ALJ: (1) failed to properly assess the opinions of the

agency’s own experts; (2) improperly assessed her symptom allegations; and (3)




                                             5
     Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 6 of 14 PageID #:581




improperly failed to include in the RFC assessment moderate limitations in CPP.

In reviewing the ALJ’s decision, this court asks only whether the ALJ applied the

correct legal standards and whether the decision has the support of substantial

evidence. See Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Substantial

evidence means only “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quotation and citations omitted). Although this standard of review is deferential

and does not permit the court to second-guess the ALJ’s weighing of the evidence,

the court will reverse where the ALJ’s decision rests on “serious factual mistakes or

omissions” or where the evidence the ALJ cites does not support her conclusion. See

Beardsley v. Colvin, 758 F.3d 834, 836-37 (7th Cir. 2014).

A.      Consulting Examiners’ Opinions

        Sonia argues that the ALJ failed to identify substantial evidence supporting

her decision to give only little weight to the opinions of examining clinicians

Drs. Kieffer and Franklin, who characterized Sonia as having marked to extreme

limitations, especially in the areas of CPP, judgment, and interacting with others.

(A.R. 344, 410.) For claims filed before March 27, 2017, including Sonia’s, the ALJ

analyzes an examining physician’s opinion by considering factors including the

examining relationship (generally giving more weight to the opinion of a source who

has examined the claimant than to one who has not), the frequency of examination,




                                          6
    Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 7 of 14 PageID #:582




the supportability and consistency of the opinion, and the provider’s specialization.3

See 20 C.F.R. § 416.927(c). “An ALJ can reject an examining physician’s opinion

only for reasons supported by substantial evidence in the record.”         Gudgel v.

Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). The court agrees with Sonia that the

ALJ’s explanation for discounting Drs. Kieffer’s and Franklin’s opinions fall short of

this standard.

      First, in giving Dr. Franklin’s opinion little weight the ALJ wrote that the

limitations he observed are inconsistent with the nature of the treatment that Sonia

received. Specifically, the ALJ characterized Sonia’s mental health treatment as

“conservative,” consisting of medication management “without any documented

significant exacerbation of any symptoms” and with limited therapy sessions.

(A.R. 22, 24.) The ALJ’s finding lacks the support of substantial evidence because

the record reveals that Sonia’s providers consistently prescribed her medication for

anxiety and panic disorder, (id. at 388-401), including psychotropic medication, (id.

at 280).   Despite such evidence, the ALJ did not explain why she considered

medication management of mental health symptoms to be merely conservative. The

ALJ also neglected to explore or even acknowledge the reasons why Sonia stopped

attending therapy sessions. See Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008)

(noting that ALJ may not make negative inferences about claimant’s condition from

lack of treatment without exploring reasons for lack of care). Sonia reported that



3  The factors that an ALJ applies in considering the opinion of a consulting
examining source are substantially the same for claims filed after March 27, 2017.
See 20 C.F.R. § 416.920c(c).

                                          7
   Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 8 of 14 PageID #:583




her anxiety keeps her in her room for 20 hours a day and that she is unable to go

out alone. (A.R. 196-97, 199.) Sonia’s therapy records reflect that she had difficulty

getting through the day because of her rituals and her OCD-driven fear of germs.

(Id. at 287, 297.) And Dr. Franklin specifically noted that Sonia has trouble going

outside because of her fear of germs and contamination and that her desire to avoid

going to doctors explains her lack of psychiatric care. (Id. at 405.) The ALJ’s failure

to consider how the nature of Sonia’s mental impairment contributes to her lack of

therapeutic care undermines her characterization of Sonia’s course of treatment in

discounting Dr. Franklin’s opinion. See Beardsley, 758 F.3d at 840.

      Second, the ALJ explained her decisions to discount both Dr. Franklin’s and

Dr. Kieffer’s opinions with respect to concentration and attention by characterizing

them as being inconsistent with Sonia’s daily activities. (A.R. 23-24.) The ALJ

observed that Sonia “regularly watched television, read books, and cared for others”

and that she “functioned well independently.” (Id.) Although the record supports

the ALJ’s finding that Sonia’s activities include reading for hours, the ALJ’s

analysis ignores Sonia’s testimony that her daughter no longer allows her to provide

child care for her grandchildren because she struggles to leave her room and spends

a lot of time crying. (Id. at 37-38.) Given that testimony, it is unclear what the ALJ

meant in saying that she “cared for others,” especially where the evidence appears

to show that Sonia is dependent on others for her own care. Specifically, the record

reflects that she self-isolates in her room, (id. at 330), relies on her daughter to

ensure that she engages in a daily routine, (id. at 285), has never lived




                                          8
   Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 9 of 14 PageID #:584




independently, and relies on others to help with her daily activities, (id. at 345).

Furthermore, the ALJ did not acknowledge Dr. Franklin’s notation that although

Sonia watches television and reads, “she can’t really focus” while doing those

activities. (Id. at 406.) Because the ALJ did not explore the limitations Sonia

experiences in engaging in the relevant daily activities and mischaracterized the

record in stating that she functions well independently, the ALJ’s reliance on

Sonia’s daily activities does not support her decision to discount the consulting

examiners’ opinions. See Brown v. Colvin, 845 F.3d 247, 253-54 (7th Cir. 2016)

(reversing where ALJ misrepresented claimant’s daily activities); Roddy v. Astrue,

705 F.3d 631, 639 (7th Cir. 2013) (reversing where ALJ failed to account for

limitations in claimant’s ability to perform daily activities).

      Third, the ALJ explained that she discounted Dr. Kieffer’s opinion about

Sonia’s attention limitations because there is one record in which Sonia’s primary

care physician noted that she reported that medication “helped her focus on tasks.”

(A.R. 24.) But the ALJ did not consider how that one report contrasts with the

remainder of the record, including Dr. Franklin’s report, which post-dates the

primary care physician’s note by seven months. Dr. Franklin noted that despite

taking medication to address her attention deficits Sonia continues to have poor

concentration.    (Id. at 408.)    Accordingly, the single reference to medication

improving (but not resolving) Sonia’s attention limitations is insufficient to support

the ALJ’s decision to give little weight to Dr. Kieffer’s observations and opinion that

Sonia has marked concentration problems.          (Id. at 344.)   The ALJ also faulted




                                            9
  Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 10 of 14 PageID #:585




Dr. Kieffer for not providing her opinion in vocational terms, but a physician is not

required to submit a function-by-function evaluation in order to merit the ALJ’s

consideration. See Byndum v. Berryhill, No. 17 CV 01452, 2017 WL 6759024, at *3

(N.D. Ill. Dec. 15, 2017) (stating that it is “inappropriate” for an ALJ to disregard a

physician’s opinion because it does not evaluate the claimant on a function-by-

function basis).

      These shortcomings in the ALJ’s explanation are especially troubling given

her decision to give greater weight to the opinions of two consulting physicians, who

merely reviewed the paper record, than she did to the two examining clinicians.

Although as a general rule an ALJ is not required to credit the opinion of an agency

examining physician over the opinion of a consulting physician who merely reviews

the paper record, “rejecting or discounting the opinion of the agency’s own

examining physician that the claimant is disabled . . . can be expected to cause a

reviewing court to take notice and await a good explanation for this unusual step.”

Beardsley, 758 F.3d at 839. Here the ALJ discounted Dr. Franklin’s opinion in part

because he only examined Sonia once, but then gave great weight to the opinions of

two consulting physicians who never examined her at all. She also discounted Dr.

Franklin’s opinion because he reviewed only a subset of her records, while giving

great weight to the consulting physicians’ opinions who also reviewed only a subset

of the record. In particular, the consulting physicians provided their opinions in

April 2015 and February 2016, respectively, meaning they did not have access to

notes from Sonia’s primary care physician confirming her anxiety and panic attacks




                                          10
     Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 11 of 14 PageID #:586




or to Dr. Franklin’s input. Given these discrepancies, together with the previously

identified deficiencies in the ALJ’s explanation, the court concludes that the ALJ’s

reasons for discounting the opinions of the examining psychiatrist and psychologist

lack the support of substantial evidence.

B.      Symptom Assessment

        Sonia argues that the ALJ’s assessment of her mental health symptoms is

“patently wrong.” See Craft, 539 F.3d at 680 (reversing where two of three reasons

underlying credibility assessment unsupported).      The reasons the ALJ gave for

discounting Sonia’s symptoms are essentially the same reasons she gave for

discounting the examining clinicians’ opinions.      After setting out the kind of

boilerplate language that the Seventh Circuit has dismissed as “meaningless,” see

Parker v. Astrue, 597 F.3d 920, 921-22 (7th Cir. 2010), the ALJ simply wrote that

Sonia’s symptom description is undercut by her conservative treatment regimen

and her daily activities of reading, watching television, and caring for her

granddaughters, (A.R. 23).       As explained above, it is unclear what greater

treatment the ALJ expected for a person with Sonia’s symptoms, and the ALJ fails

to explore the reasons why Sonia did not continue with in-person therapy. The ALJ

does not explain how watching television is inconsistent with attention deficits or

acknowledge Dr. Franklin’s note that Sonia has trouble focusing on reading. Nor

does the ALJ explain how being able to read while self-isolating in one’s room is

consistent with being able to concentrate in a workplace, particularly for a person

with severe anxiety, OCD, and panic disorder. As for caring for her grandchildren,




                                            11
     Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 12 of 14 PageID #:587




the ALJ ignored Sonia’s testimony that her daughter no longer allows her to care

for her granddaughters because of her mental health symptoms.

        The ALJ also found that Sonia’s testimony is undercut by evidence that she

“sought to become a paid caretaker of her aunt,” with whom Sonia lived. (A.R. 23.)

But the Seventh Circuit has made clear that a desire to work is not necessarily

consistent with an ability to work and the fact that a claimant expresses a desire to

work is “simply unenlightening.” Cullinan v. Berryhill, 878 F.3d 598, 604 (7th Cir.

2017). The ALJ points to no evidence that Sonia was successful in being hired to

serve as her aunt’s caregiver. Finally, the ALJ’s symptom assessment also includes

the statement, “the claimant’s record noted [noncompliance] with methadone, as

well as . . . illicit drug use.” (A.R. 23.) It is unclear how a claimant’s struggle to

maintain sobriety is inconsistent with or undermines symptoms including severe

attention and concentration problems, and the ALJ does not offer any explanation

to support this conclusion.    In short, the ALJ’s reasons for discounting Sonia’s

symptoms are not supported by substantial evidence.

C.      CPP Limits

        In the interest of completeness, the court addresses Sonia’s argument that

the ALJ failed to include moderate CPP limits in the RFC assessment. Specifically,

Sonia faults the ALJ for assigning great weight to the opinion of two consulting

physicians who described her as having moderate CPP limits, but then assigning

only mild CPP limits without explaining this disconnect. Sonia is correct that the

ALJ failed to explain why she discarded an important aspect of the consulting




                                          12
    Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 13 of 14 PageID #:588




physicians’ opinions, who assessed Sonia as having moderate limitations in

maintaining concentration for extended periods, (A.R. 66, 88), while purportedly

giving their opinions great weight, (id. at 23). The government counters that the

ALJ’s failure to address this discrepancy has little significance because the

consulting physicians found that Sonia can work despite her moderate

concentration limitations. (R. 19, Def.’s Resp. at 12.) But this argument ignores the

VE’s testimony that a hypothetical person with the RFC that the ALJ assigned, who

also has moderate limitations in CPP for extended periods, would not be able to

perform any jobs.4 (A.R. 54-55.) Based on that evidence, had the ALJ adopted the

consulting physicians’ opinions with respect to Sonia’s CPP limitations, the outcome

of her decision may well have been different. Accordingly, the ALJ’s error in failing

to explain why she assigned Sonia only mild limitations in CPP after according

great weight to the consulting physicians’ opinions cannot be characterized as

harmless. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010) (holding that error

is not harmless if ALJ may have reached a different conclusion absent that error).




4 Although neither party raises the issue, the court also notes that the ALJ adopted
the VE’s opinion that “housekeeping cleaner” would be an appropriate job for Sonia
without considering whether she could successfully perform this work given her
OCD-related fear of germs.

                                         13
  Case: 1:19-cv-02956 Document #: 28 Filed: 04/15/21 Page 14 of 14 PageID #:589




                                   Conclusion

      For the foregoing reasons, Sonia’s motion for summary judgment is granted,

the Commissioner’s is denied, and the case is remanded.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                        14
